DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/12/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9 – 12, 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 2013/0203640)
In regards to claims 1, 2, 5, 6, 9 – 12, Matsunaga teaches composition comprising a first and a second ethylene -olefin (i.e., propylene) copolymer having the ethylene and -olefin contents, MFR, MFRR and ratios of the claims [0163, 0169, Tables 1 & 2].  Each of the copolymer can be present in amounts of from about 30 to about 70% respectively in the copolymer composition [0015].  The compositions have a high ethylene content and thus has a TE of about 1.75 or 1.8 or higher in a 1.5% polymer solution in base oil [0023].  The composition has an SSI of from about 10 to 60 [0139].  The composition is prepared by feeding a first ethylene and alphaolefin monomer, metallocene catalyst and solvent in a reactor zone to produce the first copolymer, feeding a second ethylene and olefin monomers, metallocene catalyst and solvent in a second polymerization reaction zone to produce the second copolymer, then the first and second copolymers are combined and wherein the reactions occur in the presence of hydrogen [0091 – 0096].  Unreacted portion of the first copolymer were fed with effluent and solvent into the reactor for the formation of the second copolymer [0148].  Since the copolymers having the MFR and MFR ratios of the claims the step of controlling the polymerization to obtain the MFR properties is provided during the reaction.  Also, when used in oil in the recited amounts of the claims, the copolymers of Matsunaga will be expected to provide similar viscometric properties of thickening efficiency and shear stability index.
In regards to claim 19, Matsunaga teaches the composition which comprises basestock (base oil) and wherein the copolymer is present in amounts of from 0.5% to 2.5% in the composition [0120, 0125].
In regards to claims 20 – 21, Matsunaga teaches the composition having the claimed ingredients in the claimed amounts which would be expected to provide the same properties such as thickening efficiency and shear stability index.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue Matsunaga does not teach the ratio of MFRA/MFRB and the relationships to TE and SSI.  The argument is not persuasive.
Matsunaga teaches the MFR of each of first and second copolymer components which when divided provides the claimed ratios of MFRA/MFRB and thus would be expected to provide similar TE and SSI as claimed.
Applicants argue that the copolymers having the claimed MFR possesses improved properties as recited in Table 1-B.  The argument is not persuasive.
Table 1-B shows broad MFR ranges such as up to 18 providing the same improved properties as copolymers having lower MFR of 2.5 or low as claimed.  Thus, since Matsunaga teaches MFR overlapping the claimed ranges and combinations having low MFR values such as examples 9, 11, 12 – 14 etc., will be expected to have similar improved properties as demonstrated in Table 1-B of applicant’s specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771